DETAILED ACTION
Claim Objections
Claims 2, 4, 18, objected to because of the following informalities:  the term "  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andreis (US 2005/0047278 A1).
Regarding claim 1, Andreis [Figs 2-5; Claims 1-6; 0030-0041] discloses a housing having an opening[Fig 2-5 has #206 housing/metal support and opening with a transducer in it as indicated below in figure]; 

    PNG
    media_image1.png
    332
    329
    media_image1.png
    Greyscale

an electromechanical transducer within the housing[Fig 2-5 has opening with a transducer as indicated above in figure]; 
and an elastomeric boot over the opening, wherein at least a portion of the elastomeric boot includes copper-comprising particles[0005, 0006, 0033; Layer- #304 has elastomeric material with metal particles in it in Figs 2-5; Claims 1-6; see also 0030-0041].  
Regarding claim 9, Andreis [Figs 2-5; Claims 1-6; 0030-0041] discloses a housing having an opening[Fig 2-5 has #206 housing/metal support and opening with a transducer in it as indicated below in figure]; 

    PNG
    media_image1.png
    332
    329
    media_image1.png
    Greyscale

an electromechanical transducer within the housing[Fig 2-5 has opening with a transducer as indicated above in figure]; 
and a bi-laminar boot over the opening, the bi-laminar boot having a first material layer and a second material layer, wherein the second material layer of the bi-laminar boot includes copper-comprising particles[0005, 0006, 0033; Layer- #304 has elastomeric material with multiple layers with metal particles in it in Figs 2-5; Claims 1-6; see also 0030-0041].  .  
Regarding claim 17, Andreis [Figs 2-5; Claims 1-6; 0030-0041] discloses a housing having an opening[Fig 2-5 has #206 housing/metal support and opening with a transducer in it as indicated below in figure]; 

    PNG
    media_image1.png
    332
    329
    media_image1.png
    Greyscale

an electronic device within the housing[Fig 2-5 has opening with a transducer as indicated above in figure]; 
and an elastomeric boot over the opening, wherein at least a portion of the elastomeric boot includes copper-comprising particles[0005, 0006, 0033; Layer- #304 has elastomeric material with metal particles in it in Figs 2-5; Claims 1-6; see also 0030-0041].  
Regarding claim 2 and 18, Andreis implies, but does not explicitly teach wherein the at least a portion of the elastomeric boot includes between 5% and 30% by weight copper-comprising particles[0033 has the metal foam impregnated in the elastomer meaning only a certain percentage of it is metal particles]. 
It would have been obvious to one having ordinary skill in the art to use between 5% and 30% copper by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, 11 and 19, Andreis implies, wherein the copper-comprising particles comprise cuprous oxide.[0033 has the metal foam made of a conductive material].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use cuprous oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 4 and 20, Andreis [Figs 2-5; Claims 1-6] discloses wherein the at least a portion of the elastomeric boot is less than 50% of a total thickness of the elastomeric boot.[Fig 2-5; 0025, 0029, 0032; Has thickness of Metal film- #203 or Metal layer #304 in Figs 2-5 being less than half of total thickness]  
Regarding claims 5 and 21, Andreis [Figs 2-5; Claims 1-6] discloses wherein the elastomeric boot has a laminar construction including a first material layer and a second material layer.[Figs 2-5; 0030-0033 has multiple layers]  
Regarding claims 6 and 22, Andreis [Figs 2-5; Claims 1-6] discloses wherein the copper-comprising particles are included in the second material layer. [Metal layer #304 in Figs 2-5; 0030-0041]  
Regarding claims 7, 16, and 23, Andreis [Figs 2-5; Claims 1-6] discloses wherein the first material layer comprises particles that comprise a non-copper metal.[0006, 0033 has various metals than just copper]  
Regarding claims 8, and 24
Regarding claim 10, Andreis implies, but does not explicitly teach wherein the second material layer includes between 5% and 30% by weight copper-comprising particles [0033 has the metal foam impregnated in the elastomer meaning only a certain percentage of it is metal particles]. 
It would have been obvious to one having ordinary skill in the art to use between 5% and 30% copper by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 12, Andreis [Figs 2-5; Claims 1-6] discloses wherein a thickness of the second material layer is less than 50% of a total thickness of the bi-laminar boot. [Fig 2-5; 0025, 0029, 0032; Has thickness of Metal layer #304 in Figs 2-5 being less than half of total thickness]  
Regarding claims 13, Andreis [Figs 2-5; Claims 1-6] discloses wherein the second material layer faces away from the housing and the first material layer faces inward towards the housing.[Figs 2-5; 0030-0033 has multiple layers meaning one is inward and one is away]  
Regarding claims 14, Andreis [Figs 2-5; Claims 1-6] discloses further comprising another material layer over the first material layer facing inwards towards the housing.[Metal layer #304 in Figs 2-5; 0030-0041]  
Regarding claims 15, Andreis [Figs 2-5; Claims 1-6] discloses wherein the another material layer comprises titanium, stainless steel, aluminum, or any iron-containing compound.[0006 has various metals including steel and aluminium]  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/JAMES R HULKA/Primary Examiner, Art Unit 3645